NO. 07-08-0254-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       JULY 22, 2008

                          ______________________________


                           EMILIO CHAVEZ, JR., APPELLANT

                                             V.

                        JENNY GLOBAL, LTD ET AL., APPELLEE


                        _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2007-541,676; HONORABLE RUBEN REYES, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Emilio Chavez, Jr., an inmate proceeding pro se, filed a notice of appeal

challenging the trial court’s order of dismissal for want of prosecution in his action against

Appellee, Jenny Global, Ltd, et al. By letter dated June 11, 2008, Chavez was notified that,

among other things, a filing fee of $175 had not been paid, noting that failure to do so
within ten days could result in dismissal pursuant to Rule 42.3(c). No fee having been

received within the deadline, by letter dated June 24, 2008, Chavez was again advised of

the outstanding filing fee and the consequences of failing to pay. He was also given the

opportunity to, in lieu of paying the filing fee, file an affidavit of indigence on or before July

15, 2008. See Tex. R. App. P. 44.3. See also Higgins v. Randall County Sheriff’s Office,

193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can dismiss an appeal for

noncompliance only after allowing a reasonable time to correct a defect). Despite two

notices and a reasonable time in which to comply with this Court’s request, Chavez has

failed to respond. Consequently, this Court is authorized to dismiss this appeal.


       On July 16, 2008, the District Clerk of Lubbock County filed a request for an

extension of time in which to file the clerk’s record specifying that Chavez had not

submitted a written designation for the record nor had he made arrangements to pay. Our

disposition of this appeal renders the clerk’s request moot.


       Accordingly, the appeal is dismissed.



                                                    Patrick A. Pirtle
                                                        Justice




                                                2